PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Dority, et al.
Application No. 16/738,944
Filed: January 9, 2020
Attorney Docket No. 085430-1073523-011620US         
:
:
:                        DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed April 6, 2022, to revive the above-identified application.

 The petition is GRANTED.

A review of the record discloses that a non-final Office action was mailed on September 24, 2021, which set a shortened statutory period for reply of three (3) months.  No reply having been received, the application was held abandoned on December 27, 2021. On April 6, 2022, the present petition was filed, along with an amendment. While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed April 6, 2022, a decision on the petition was never rendered

Since the requirements of 37 CFR 1.137(a) were satisfied on April 6, 2022 the petition is granted nunc pro tunc.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record. 

This application is being referred to the Technology Center Art Unit 1798 for review of the response filed April 6, 2022.






Telephone inquiries concerning this decision should be directed to Debra Wyatt at (571) 272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:   Kenneth R. Shurtz
        Kilpatrick Townsend & Stockton LLP
        Two Embaracadero Center, 19th FI
        San Francisco, CA 94111